              Case 3:19-cv-05338-BHS Document 61 Filed 04/15/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT TACOMA
 9
10
     DAVID W. BATHKE,                                Case No. CV19-5338BHS
11
                                                     ORDER CONTINUING TRIAL
12                                Plaintiff,
13                           v.
14
     CITY OF OCEAN SHORES, et al.,
15
16                                Defendants.
17
18          Based on General Orders No. 01-20, 02-20, and 07-20 issued in response to the
19 continuing outbreak of Coronavirus Disease 2019 (COVID-19), the Court determines that
20 trial in this case cannot proceed on the currently scheduled date of June 16, 2020. General
21 Order No. 07-20 provides that all civil and criminal hearings and trial dates in the Seattle and
22 Tacoma Courthouses scheduled to occur before July 1, 2020 are continued pending further
23 order of the Court. The need to protect the public health and safety of all those entering and
24 working in the Courthouse as detailed in General Order No. 02-20 and incorporated in
25 General Order No. 07-20 constitutes good cause to modify the scheduling order pursuant to
26 Federal Rule of Civil Procedure 16(b)(4).
27          IT IS THEREFORE ORDERED that the trial date and other dates shall be continued.
28          The trial date of June 16, 2020, and all other upcoming dates in this case, are hereby



     Order Continuing Trial – 1
              Case 3:19-cv-05338-BHS Document 61 Filed 04/15/20 Page 2 of 2




1 VACATED.
2           The parties shall file a Joint Status Report on or before July 1, 2020, with an agreed
3 proposed trial date. The parties shall consult with the Courtroom Deputy regarding possible
4 trial dates. If the parties do not agree on a proposed date, each side shall set forth, in a single
5 report, separate proposals for the trial date. Once a trial date is identified, the Court will set
6 the pretrial deadlines in accordance with its standard procedures.
7           If the parties believe that the pretrial conference or other anticipated hearings may be
8 effectively conducted by video/teleconference, they may identify those hearings in the Joint
9 Status report.
10          IT IS SO ORDERED.
11          Dated this 15th day of April, 2020.
12
13
14
15
16
                                               ABENJAMIN H. SETTLE
                                                United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28



     Order Continuing Trial – 2
